Appeal from judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered June 19, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, held in abeyance, motion by assigned counsel to be relieved denied without prejudice to renewal, and counsel directed to communicate to defendant, in Spanish, the same information already provided to defendant in counsel’s letter to defendant concerning the instant application for relief under People v Saunders (52 AD2d 833 [1976]).
Although counsel’s letter to defendant properly explained the substance and expected consequences of counsel’s Saunders *299brief and advised him of his right to file a pro se supplemental brief, it was inadequate because it was written in English while the record reflects that defendant was aided by a Spanish interpreter at the plea and sentencing proceedings, and there is nothing to indicate that defendant understood the letter or that anything was done to communicate its substance to him in Spanish (see United States v Leyba, 379 F3d 53 [2d Cir 2004]). Concur—Tom, J.P., Saxe, Williams, Marlow and Sweeny, JJ.